        Case: 3:20-cv-00417-wmc Document #: 5 Filed: 06/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JAMIE D. BOWENS,

        Petitioner,
                                                         Case No. 20-cv-417-wmc
   v.

DANIEL WINKLESKI, Warden,
New Lisbon Correctional Institution,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

petitioner Jamie Bowens’ petition for a writ of habeas corpus for want of jurisdiction

under 28 U.S.C. § 2244.




        /s/                                                      6/8/2020
        Peter Oppeneer, Clerk of Court                             Date
